Citation Nr: 0705950	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-31 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for erectile dysfunction, 
to include on a secondary basis.

Whether new and material evidence has been received to reopen 
a claim for pulmonary disability, to include histoplasmosis, 
and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to 
December 1953 and from September 1954 to April 1971.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2006, the veteran was afforded a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  At that hearing the veteran 
confirmed that he was withdrawing his claims for service 
connection for a left knee disability and for an increased 
rating for gout.

The Board notes that in the November 2005 supplemental 
statement of the case the RO reopened and then denied the 
claim seeking service connection for pulmonary disability, to 
include histoplasmosis.  The Board has a legal duty to 
consider the new and material evidence issue regardless of 
the RO's actions.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  Thus, the 
Board must first review the RO determination that new and 
material evidence has been submitted to reopen the previously 
denied claim.  


FINDINGS OF FACT

1.  Erectile dysfunction was caused by the veteran's service-
connected diabetes mellitus, hypertension, and prostate 
cancer.

2.  Reopening of a claim for service connection for pulmonary 
disability was denied in an unappealed rating decision of 
September 1996; the subsequently received evidence includes 
evidence that is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is sufficient 
to establish a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Erectile dysfunction is proximately due to or the result 
of service-connected disability.  38 C.F.R. § 3.310(a) 
(2006).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a pulmonary 
disability, to include histoplasmosis.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Erectile Dysfunction

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran claims that he is entitled to service connection 
for erectile dysfunction because it is due to his service 
connected hypertension, diabetes mellitus, and prostate 
cancer.  

The April 2004 VA exam report notes that the veteran has a 
diagnosis of erectile dysfunction secondary to his prostate 
cancer and anti-androgen hormone therapy.  A November 2003 
letter from a private physician, E. Scarpitti, M.D., P.A., 
notes that the veteran "is presently being treated for 
sexual dysfunction related to long history of controlled 
hypertension, diabetes mellitus and prostate carcinoma."  
There is no contrary opinion of record.  Therefore, 
entitlement to service connection for erectile dysfunction is 
warranted.

II.  Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Entitlement to service connection for pulmonary disability 
was denied by an unappealed rating decision of July 1971 on 
the basis that there was no chronic lung condition in 
service.  This denial was continued in a subsequent 
unappealed rating decision of September 1996 in which it was 
also determined that there was no chronic lung condition in 
service.  The evidence then of record included service 
medical records documenting diagnoses of pneumonia and 
pleurisy, but no medical evidence suggesting the presence of 
any chronic lung disorder until many years after service.

The subsequently received evidence includes a November 2006 
letter from the veteran's private physician, G.H. Fischer, 
M.D., which notes that the veteran developed pneumonia in 
service in 1948 and subsequently had a possible recurrence of 
this infection resulting in removal of part of his lung in 
1993.  The findings were considered to be consistent with 
histoplasmosis, which was common to the area where the 
veteran lived during service.  Dr. Fischer opined that the 
reports of lung scarring after the veteran's pneumonia 
infection in 1948 raise the possibility that he was infected 
with histoplasmosis at that time.  This evidence is neither 
cumulative nor redundant of the evidence previously of 
record.  It relates to an unestablished fact necessary to 
substantiate the claim.  Moreover, it is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  Accordingly, it is new and material and reopening of 
the claim is in order.  




ORDER

Entitlement to service connection for erectile dysfunction is 
granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for pulmonary disability, to include 
histoplasmosis, is granted


REMAND

Although the veteran submitted a letter from a private 
physician suggesting the possibility of the presence of 
histoplasmosis infection in service, the physician's 
statement is not sufficient evidence of such a nexus.  
Furthermore, the veteran has requested a VA examination and 
medical opinion.  To date, he has never been afforded such an 
exam.

Additionally, the veteran insists that there is medical 
evidence from Fort McPherson, Georgia, where he received 
outpatient treatment and was diagnosed with abnormal growth 
in his lungs shortly after service.  These records are not 
contained in the claims folder.  Despite the unsuccessful 
attempt by the veteran to obtain the records, there is 
nothing in the claims folder showing that the RO undertook 
any development in this regard.  There has been no attempt to 
request these records and there has been no finding that 
further efforts would be futile.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should undertake 
appropriate development to obtain the 
veteran's medical records from the 
outpatient clinic at Fort McPherson, 
Georgia, for the period from 1971 to 1989.  
All efforts should be documented.  
Negative responses should be filed in the 
claims folder.  If appropriate, a 
determination that further efforts to 
obtain the records would be futile should 
be made.

2.  Then, the RO or the AMC should arrange 
for the veteran to be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any currently 
present pulmonary disability, to include 
histoplasmosis.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each currently 
present pulmonary disorder as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to service.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The RO or the AMC should also 
undertake any other indicated development.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


